Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2022

                                      No. 04-22-00060-CV

                                   Christie Lynn TERRELL,
                                            Appellant

                                                v.

                                      Rashin MAZAHERI,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-06326
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

        Appellant’s brief is due on March 10, 2022. On March 5, 2022, appellant filed an
unopposed motion asking for a twenty-day extension of time in which to file the brief. However,
in the motion, appellant’s counsel, Ms. Meredith Cooper, states she is waiting for a supplemental
clerk’s record and supplemental reporter’s record to be filed. Ms. Cooper states the Bexar
County civil appeals clerk has not requested payment for the supplemental clerk’s record;
therefore, Ms. Cooper does not indicate when the record will be filed. Ms. Cooper also states
appellant has requested and paid for the supplemental reporter’s record but does not indicate
when the record will be filed.

       It is therefore ORDERED that appellant provide written proof to this court no later than
March 14, 2022 that the clerk’s fee for the supplemental clerk’s record has been paid or
arrangements have been made to pay the clerk’s fee.

       It is further ORDERED that appellant provide written proof to this court no later than
March 14, 2022 that the reporter’s fee for the supplemental reporter’s record has been paid or
arrangements have been made to pay the reporter’s fee.

       If appellant fails to respond within the time provided, appellant’s brief will be due within
twenty days from the date of this order. If appellant complies with this order, appellant’s brief
will be due no later than twenty days from the date both supplemental records are filed.
FURTHER EXTENSIONS OF TIME ARE DISFAVORED.
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court